Citation Nr: 0211482	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-02 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits, in the amount of $4,116. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active military service from October 1970 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 determination by the VA 
Regional Office (RO) Committee on Waivers and Compromises 
(Committee) in Louisville, Kentucky, which granted a partial 
waiver but denied the remaining benefit sought on appeal.  
The veteran entered notice of disagreement with this decision 
in November 2000; the RO issued a statement of the case in 
February 2001; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in March 2001.  The 
veteran appeared in February 2002 for a video conference 
personal hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the waiver of overpayment 
claim addressed in this decision; VA has informed the 
appellant what evidence he needed to obtain and what evidence 
VA would attempt to obtain.

2.  In April 2000, VA learned through an income verification 
match that the veteran had received unreported wages in 1997, 
1998, and 1999. 

3.  The actions of the veteran in working part time in 1997, 
1998 and 1999 and failing to report wage income to VA caused 
the overpayment debt.  

4.  VA was not at fault in the creation of the overpayment 
debt.

5.  Withholding of benefits or recovery of the overpayment 
debt from the veteran would not nullify the objective for 
which improved pension benefits were intended.

6.  Failure of the veteran to make restitution would result 
in unfair gain to him. 

7.  Collection of the overpayment from the veteran would not 
deprive him of basic necessities nor defeat the purpose for 
which the improved pension benefits were intended.

8.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability pension 
benefits, in the amount of $4,116, would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965, 3.102 (2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the June 2000 Committee decision, February 2001 statement 
of the case, and June 2000 and June 2001 letters, the RO 
advised the appellant of what must be demonstrated to 
establish waiver of overpayment for pension benefits in the 
amount of $4,116.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim, 
and the appellant has not identified any additional records 
or other evidence that has not been obtained.  The RO and the 
undersigned Board member notified the veteran of his 
obligation to submit evidence of any change in income.  The 
RO also notified the veteran that VA had sought and obtained 
income verification for the years 1997, 1998, and 1999.  As 
this is a waiver of overpayment claim, no VA examination or 
medical opinion is necessary to decide the claim on appeal.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA pension benefits, 
in the amount of $4,116.  Essentially, the overpayment 
resulted because the veteran failed to report income from 
part-time work he did during the period he was receiving 
pension benefits in 1997, 1998, and 1999. 

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In a May 2000 Statement in 
Support of Claim, the veteran wrote that he would like to 
have money withheld to repay the overpayment.  In a June 2000 
request for waiver of overpayment, the veteran wrote that he 
would like to pay back the overpayment debt if he could.  In 
an October 2000 Financial Status Report, the veteran wrote 
that he would like to pay $249 monthly toward the overpayment 
debt.  The veteran's contentions regarding a confusion in 
counting 1997 income both for the year 1997 and for 1998 were 
resolved by the partial waiver of overpayment from the amount 
of $6,454 to the remaining amount at issue, $4,116.  In the 
absence of a challenge to the validity of the debt, or in the 
absence of prima facie evidence that the debt was improperly 
created, the validity of the debt need not be examined 
further.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, in a June 2000 decision, the Committee 
did not find that the evidence in this case established 
fraud, misrepresentation, or bad faith in the creation of the 
debt.  The Board is also satisfied that none of the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith on the veteran's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  Thus, the sole question before 
the Board is whether collection of the indebtedness at issue 
in this appeal, in the amount of $4,116, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

As set forth below, the Board finds that collection of the 
debt would not be against equity and good conscience, as the 
veteran accepted benefits that he knew or reasonably should 
have known he was not entitled to, and the Board finds that a 
waiver of recovery of the debt is not warranted.  In 
determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the veteran 
contributed to causing the debt.  38 C.F.R. § 1.965(a)(3).  
By RO letter notice of grant of pension benefits in a 
September 1994 rating decision, the veteran was notified that 
he was awarded pension benefits, effective from September 
1993.  The veteran performed part-time work in 1997, 1998, 
and 1999, for which he received wage income that he failed to 
report to VA.  It was not until an income verification match 
in April 2000 revealed that the veteran had earned income he 
had not reported for the year 1997 that the veteran 
subsequently came forward to admit he also had income for the 
relevant years of 1998 and 1999.  

In assessing whether the veteran contributed to causing the 
debt, see 38 C.F.R. § 1.965(a)(3), the evidence reflects that 
the veteran was provided notice that pension benefits were 
based on income, that he had reported no wage income, and of 
the need to report any change in income.  The Board has 
considered the veteran's contention that he was not aware of 
the need to report additional income from work during the 
years 1997, 1998, and 1999, but finds this assertion not to 
be credible.  In addition to various notices to the veteran 
that pension benefits were based on income, and of the need 
to report any change in income, the evidence shows that the 
veteran had previously requested waiver of pension 
overpayment in April 1995.  The documents issued as part of 
that determination served to inform the veteran of the need 
to report all income, the consequences of the failure to 
report income, and the requirements to obtain a waiver of 
overpayment.  The documents included a VA Form 21-8768 
(Disability Pension Award Attachment) that explained factors 
affecting pension benefits.  Included on VA Form 21-8768 was 
a paragraph entitled "PROMPT NOTICE," which instructed the 
veteran to notify VA immediately "if there is any change in 
income or net worth."  The veteran had completed several 
Financial Status Reports (FSRs) presented to VA in which he 
specifically reported that he had no employer, and reported 
income in designated categories, including "monthly gross 
salary," "other," "net take home pay," and "total 
monthly net income."  In light of this notice of the need to 
report income to VA, and the fact that the veteran had in 
fact made specific representations to VA regarding whether he 
was working and the amount of income earned, the Board finds 
that the veteran knew or should have known of the need to 
report income from work he performed in 1997, 1998, and 1999. 

With regard to the veteran's knowledge of the need to report 
wage income, at the personal hearing in February 2002 before 
the undersigned member of the Board, the veteran testified 
that he was unaware that he was supposed to report income 
from work.  He indicated that, had he been aware, he would 
instead have worked for cash instead of working with an 
organization (Action Labor) that would report such income.  
This testimony does not reflect a misunderstanding of the 
need to report income from his labor to VA; it does reflect 
his belief that the organization for which he worked in 1997, 
1998, and 1999 was not reporting the income he earned during 
that time.  The veteran's testimony presents the reasons he 
went to work but is not convincing on the question of whether 
he knew to report the income obtained from working in 1997, 
1998, and 1999.  Notwithstanding the veteran's assertions 
that he did not know of the reporting requirement, the Board 
finds that the veteran should have known of the requirement 
to report to VA all income, including wage income.  For the 
foregoing reasons, the Board finds that the veteran was at 
fault in causing the overpayment debt in this case.

The second element for consideration pertains to fault on the 
part of VA.  See 38 C.F.R. § 1.965(a)(2).  Upon the initial 
award of disability pension benefits, VA provided the veteran 
with an explanation of the factors affecting the right to 
receive VA disability pension benefits.  Additionally, 
subsequent letters and VA forms sent to the veteran served to 
inform him of the need to report any change in income or net 
worth.  It was VA's initiative in seeking an income 
verification match that led to the discovery of income earned 
by the veteran in 1997, 1998, and 1999.  In short, the Board 
finds that VA was not at fault in causing this debt.

Another element for consideration is whether repayment of the 
debt would nullify the objective for which the benefits were 
intended.  See 38 C.F.R. § 1.965(a)(4) (2001).  Improved 
pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum pension rate specified in 
38 C.F.R. § 3.23 (2001).  38 U.S.C.A. § 1521(a),(c); 38 
C.F.R. §§ 3.3(a)(3) (2001).  Payments of any kind from any 
source are to be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  
38 C.F.R. § 3.271(a) (2001).  The veteran received pension 
benefits for 1997, 1998, and 1999 based on the representation 
that he was unable to work and had no income other than VA 
pension for these years.  In light of the purpose of the 
underlying pension benefits, the Board finds that repayment 
of the debt at issue in this case would not conflict with the 
objective underlying the benefits.  

If the veteran fails to repay this debt, it will result in an 
unfair gain to him.  See 38 C.F.R. § 1.965(a)(5).  The 
veteran will have gained pension benefits based on the 
explicit representation to VA that he had no wage income, and 
was unable to work, when in fact he did have wage income and 
worked part-time.  The FSRs reflect that, without additional 
wage income from part-time work, the veteran's income already 
exceeded expenses.  The additional income the veteran gained 
from unreported wages in 1997, 1998, and 1999 was not used 
for basic necessities and was not used to pay other medical 
bills the veteran indicated he had owed for a number of 
years.  For these reasons, the Board finds that failure by 
the veteran to make restitution of the pension benefits which 
he obtained but to which he was not entitled would result in 
unfair gain to him. 

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  The 
Board finds the veteran not to be credible in his reporting 
of income and expenses.  The veteran contends that his only 
income is VA pension.  With regard to income, although the 
veteran testified at the personal hearing before the 
undersigned member of the Board that he was not then working, 
he also indicated a willingness to work for cash and not 
report it to VA.  With regard to the veteran's reported  
income and expenses, the Board notes variances in reporting 
of expenses between FSRs filed in June and October 2000.  For 
example, in the June 2000 FSR, the veteran indicated he had 
three creditors, with only $6,000 owed to University 
Hospital, whereas in the October 2000 FSR he listed only 
University Hospital as creditor, and indicated that the 
amount of the debt was $10,000.  The veteran did not write or 
testify that he had made, or intended to make, any payments 
on these older hospital or medical bills; he wrote that he 
had "no money to pay my hospital bills."  On the June 2000 
FSR, the veteran reported that his food expenses were $250, 
whereas only four months later, in October 2000, he reported 
that his food expenses were $300.  

Although the veteran may still experience some hardship in 
repaying the debt at issue in this appeal, it will not cause 
him undue financial hardship as contemplated by VA law, 
especially if he pays back his obligation in monthly 
installments.  The Board notes that the veteran indicated in 
the June 2000 FSR that he could pay $150 per month toward the 
overpayment debt.  In the October 2000 FSR, the veteran 
indicated the he would like to pay $249 per month toward the 
overpayment debt.  The veteran's own reporting of income and 
expenses reflects that his income exceeds expenses so that he 
is able to make repayment without hardship.  The Board 
further finds that some of the particular expenses the 
veteran claimed as living expenses are not in fact basic 
necessities.  For example, the veteran has included a cable 
bill of either $56 or $62, and $80 for items that included 
cigarettes.  At the personal hearing, the veteran testified 
that he spent $40 for a carton of cigarettes, and that he 
smoked one carton per week.  The evidence also reflects that 
the veteran reported drinking less than he had in the past, 
but that he still spent some amount on alcohol.  While the 
veteran has reported that he spends $250 or $300 for food, he 
also testified that he got food from a homeless shelter, 
although this is not reflected as a reduction in the food 
bill.  For these reasons, the Board finds that collection of 
the overpayment from the veteran would not deprive him of 
basic necessities nor defeat the purpose for which the 
improved pension benefits were intended.

The evidence does not show that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA benefits.  

In summary of the foregoing, a review of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be accorded to the 
fault of the veteran, in that he continued to accept the full 
amount of his monthly VA disability pension benefits, despite 
notification from VA that he should report all income, and 
because he should have known of the need to report all wage 
income.  The Board finds that any financial difficulty in 
repayment of the debt is outweighed by other factors in this 
case, such as the veteran's fault in causing the debt, and 
the fact that he was unjustly enriched with pension benefits 
to which he would not have been entitled had he reported the 
wage income.  When all of the relevant elements as set forth 
above are considered, the Board is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in the instant appeal, in the amount of $4,116. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for waiver of 
recovery of the improved pension overpayment in the amount of 
$4,116.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963, 1.965, 3.102; 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the waiver of overpayment issue on appeal; however, 
as the preponderance of the evidence is against the veteran's 
claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 




ORDER

An appeal for waiver of recovery of an overpayment of VA 
improved pension benefits, in the amount of $4,116, is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

